DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II, claim 1-14, in the reply filed on May 11, 2022 is acknowledged.
Claim 5 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Figs. 16 and 16A-16D for the claim limitations of "the spacing structures are insulative", as recited in claim 5, and this feature is found on unelected embodiment of Figs. 11 and 11A-11D.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 11, 2021 and April 27, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "62" and "68" have both been used to designate "channel region".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “62” has been used to designate both "transistor" and "channel region".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference character "24" should be removed from Fig. 16. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-4 and 6-14 are objected to because of the following informalities: i) a comma should be inserted after "structure" (claim 1, line 1), "transistor" (claim 8, line 1) and claim number (claim 2, 3, 5-7 and 9-14); ii) inconsistent terminology. Changing "the first and second conductive structures" to "the first conductive structure and the second conductive structure" (claim 1, last two lines); "the second and third conductive structures" to "the second conductive structure and the third conductive structure" (claim 2, line 6); "the third and fourth sides" to "the third side and the fourth side" (claim 8, lines 12-13 and 17); iii) "material" should be inserted after "semiconductor" (claim 1, line 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original specification (in the prior-filed application #15/976720, filed on December 22, 2017) for the claim limitations of "the upper source/drain region is coupled to a memory device", as recited in claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "semiconductor material", as recited in claims 1 (lines 2-3) and 2 (line 2), is unclear as to whether said limitation is the same as or different from "semiconductor material", as recited in claim 1, line 2.
The claimed limitation of "the gap region contains … and a contains a third conductive structure …", as recited in claim 2, lines 3-5, is unclear as to what applicant means.
Claim 4 recites the limitation "the first direction" in line 3. There is insufficient antecedent basis for this limitation in the claim.
The claimed limitation of "at least a portion of the third and fourth sides", as recited in claim 8, lines 16-17, is unclear as to whether said limitation is the same as or different from "at least a portion of the third and fourth sides", as recited in claim 8, lines 12-13.
Claim 10 recites the limitation "the transistor structure" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claimed limitation of "a memory device", as recited in claim 14, fails to further limit the subject matter (i.e. "a transistor") of the claim upon which it depends (claim 8). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-14, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manning et al. (2006/0046392).
As for claim 1, Manning et al. show in Figs. 5, 7 and related text a transistor structure comprising: 
a channel region 18 within a pillar 14 (or 16) of semiconductor material over a base 12, the pillar being comprised by a row of pillars of semiconductor material and being spaced from adjacent pillars of semiconductor within the row of pillars of semiconductor material by intervening spacing regions, the pillar of semiconductor material having top surface at a first maximum height above the base, and the intervening spacing regions comprising spacing structures 30 having top surfaces at a second maximum height above the base, the second maximum height being below the first maximum height (Fig. 7); 
a first gate 34 (or 36)(left) within a first conductive structure that extends along a first side of the row of pillars of semiconductor material; and 
a second gate 34 (or 36) right within a second conductive structure that extends along a second side of the row of pillars of semiconductor material, the first and second conductive structures being comprised by a single wordline ([0034], lines 12-15).

As for claim 2, Manning et al. show the row of pillars of semiconductor material is spaced from an adjacent row of pillars of semiconductor material by a gap region, wherein the gap region contains the second conductive structure and a contains a third conductive structure that extends along the adjacent row of pillars of semiconductor material, the second and third conductive structures being spaced apart from one another by a separating region, the separating region having a bottom surface that undulates across semiconductor segments and insulative segments (Figs. 5 and 7).

As for claim 3, Manning et al. show a height of each of the semiconductor segments 18/42/70 is higher than that of each of the insulative segments 20 relative to the base (Fig. 7). 

As for claim 4, Manning et al. show the semiconductor segments and the insulative segments alternate with one another along the first direction (Figs. 5 and 7). 

As for claim 6, Manning et al. show the spacing structures are conductive ([0033]).

As for claim 7, Manning et al. show a digit line (bottom portion of) 22/80 (or 82) is under the pillar of semiconductor material (Fig. 7).

As for claim 8, Manning et al. show in Figs. 4, 7 and related text a transistor comprising: 
a pillar 14 (or 16) of semiconductor material having a first pair of opposing sides consisting of a first side and a second side, and a second pair of opposing sides consisting of a third side and a fourth side, the pillar of semiconductor material being comprised by a row of semiconductor pillars (Fig. 5); 
an upper source/drain region 42/70 within the pillar of semiconductor material; 
a lower source/drain region (top portion of) 22 within the pillar of semiconductor material ([0027]-[0028]); 
a channel region 18 within the pillar of semiconductor material disposed between the upper source/drain region and the lower source drain region; 
a first gate 34/30 (or 36) (left) along the first side, the first gate being comprised by a first conductive structure that extends along the row of semiconductor pillars, the first conductive structure extending along at least a portion of the third and fourth sides; and 
a second gate 34/30 (or 36) (right) along the second side, the second gate being comprised by a second conductive structure that extends along the row of semiconductor pillars, the second conductive structure extending along at least a portion of the third and fourth sides (Figs. 5 and 7).

As for claim 9, Manning et al. show the first and second conductive structures form a single wordline ([0034], lines 12-15).

As for claim 10, Manning et al. show the transistor structure is uniquely addressed by the single wordline and a single digit line (bottom portion of) 22/80 (or 82) (Fig. 7).

As for claim 11, Manning et al. show the single digit line is disposed under the lower source/drain region (Fig. 7).

As for claim 12, Manning et al. show the single digit line is directly electrically coupled to the lower source/drain region (Fig. 7).

As for claim 13, Manning et al. show the single wordline entirely surrounds the pillar of semiconductor material (Fig. 5).

As for claim 14, Manning et al. show the upper source/drain region is coupled to a memory device 76 (Fig. 7; [0046], lines 13-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811